 
 
IV 
111th CONGRESS
1st Session
H. CON. RES. 168 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2009 
Mr. Hall of New York (for himself, Mr. Filner, Mr. Rodriguez, Mr. Capuano, Ms. Bordallo, and Mr. Altmire) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Purple Heart Recognition Day. 
 
 
Whereas the Purple Heart is the oldest military decoration in the world in present use; 
Whereas the Purple Heart is awarded in the name of the President of the United States to members of the Armed Forces who are wounded in a conflict with an enemy force or are wounded while held by an enemy force as prisoners of war, and is awarded posthumously to the next of kin of members of the Armed Forces who are killed in a conflict with an enemy force or who die of wounds received in a conflict with an enemy force; 
Whereas the Purple Heart was established on August 7, 1782, during the Revolutionary War, when General George Washington issued an order establishing the Honorary Badge of Distinction, otherwise known as the Badge of Military Merit; 
Whereas the award of the Purple Heart ceased with the end of the Revolutionary War, but was revived in 1932, the 200th anniversary of George Washington’s birth, out of respect for his memory and military achievements; and 
Whereas observing National Purple Heart Recognition Day is a fitting tribute to George Washington and to the more than 1,700,000 recipients of the Purple Heart, approximately 550,000 of whom are still living: Now, therefore, be it 
 
That Congress—
(1)supports the goals and ideals of National Purple Heart Recognition Day;
(2)encourages all people in the United States to learn about the history of the Purple Heart and to honor its recipients; and
(3)calls upon the people of the United States to conduct appropriate ceremonies, activities, and programs to demonstrate support for members of the Armed Forces who have been awarded the Purple Heart. 
 
